DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5-8 are objected to because of the following informalities:
Claim 5 recites, “the secondary phase exists inside the main phase of the large particles.”
To avoid ambiguity in the claims dependent from claim 5, it is suggested claim 5 recite, “the secondary phase is included in at least a portion of the large particles” or similar language. 
The secondary phase may be present in both the small and large particles and there may be both small and large particles without the secondary phase (see FIG. 2 and page 6 paragraph 24 of the specification). This avoids ambiguity in claims 6-8 as “the large particles” limitations related to areas occupied (claim 6 line 3, claim 7 line 2, claim 8 line 2) is of large particles both with and without secondary phases (see specification page 11 paragraph 40, page 12 paragraph 42).
Claims 6-8 are objected to by reason of their dependency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2020/0051742 to Park.
Claim 1
Park (FIG. 1-5) discloses a dielectric composition comprising dielectric particles, wherein at least one of the dielectric particles include:
a main phase (11B) having a main component of barium titanate (paragraph 51-54); and
a secondary phase existing inside the main phase and having a higher barium content than the main phase (paragraph 51-54; paragraph 108-116: the core 11a has 0.1 mol or less of the accessory components based on 100 mol of the base material main component, and shell 11b has 0.5 to 30 mol of the accessory components based on the main material main component, with paragraph 117 giving specific examples of accessory components. Accordingly, as the shell 11b has a greater concentration of accessory components relative to the base material main component, the secondary phase core 11a, principally barium titanate, within the main phase shell 11b has “a higher barium content” than the main phase shell 11b).
Claim 2
Park discloses the dielectric composition according to claim 1, wherein the secondary phase (core 11a) has a particle size of 10 nm or more and 100 nm or less (paragraph 118: shell 11b is 0.1% to 45% of diameter of the grain and 1 nm to 100 nm, which discloses the core is 55% to 99.9% of the diameter, ranges that overlap the claimed range; see also paragraph 60; see also MPEP 2133.03).
Claim 4
Park discloses the dielectric composition according to claim 1, wherein an area ratio occupied by the dielectric particles each including the secondary phase in a cross section of the dielectric composition is 30-80% (paragraph 132 and FIG. 5: fraction of dielectric grains 21 without core 11a “may be greater than that of the dielectric grains 11 having the core-shell structure”, disclosing an area ratio occupied by particles including the secondary phase of < 50% based on the “may be greater than” language disclosed in Park).
Claim 9
Park discloses a multilayer ceramic electronic component comprising the dielectric composition according to claim 1 (FIG. 1).
Allowable Subject Matter
Claims 3 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and pending the resolution of the objection to claims 5-8 set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Secondary phases of higher Ba content being avoided, see e.g., US 2011/0111947 paragraph 62, “Barium rich Ba-rich orthobarium titanate (Ba2TiO4) may be generated as a hetero-phase because the ratio of Ba is increased during the production of the raw powder, which is not preferable”’; US 20220384112 FIG. 2 and paragraph 36: high Ba/Ti ratio in segregations 21 outside and not within main grains resulting in excellent durability in a high-temperature and high-humidity environment; US 20190148042 paragraph 48: Ba/Ti ratio of 2.0 or more in a grain boundary; US 20210118615 FIG. 2, paragraph 2: areas PBa of high concentration (but not as a secondary phase) of Ba in grain 14; US 20220254569 FIG. 3 and paragraph 54: segregation phases of 1.46 or more of Ba to Ti as separate grains outside main phase grains; US 20220254570 FIG. 3 and paragraph 49: segregation phases of 1.42 or more of Ba to Ti as separate grains outside main phase grains; and US 20220384111 FIG. 2 and paragraph 46: segregation phases of 1.2 or more of Ba to Ti as separate grains outside main phase grains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571)270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848